‘i
NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SPREAD sPEcTRUM ScREEN1NG LLC,
Plain.tiff-Appello:nt, -
V.
EASTMAN KODAK COMPANY, CONTINENTAL
VVEB PRESS, INC., GRAPHIC PARTNERS, INC. AND
JOHNS-BYRNE COMPANY, _
Defendants-Appellees, _
AND
GENESIS PRESS, INC.,
Defendant-Appellee.
2011-1019
Appea1 from the United States District C0urt for the
Northern District of I11in0is in case no. 10-CV-11U1, Judge
Robert W. Gett1eman.
ON MOTION
ORDER
Up0n consideration of Spread Spectrum Screening
LLC’s unopposed motion to reform the capti0n,

SPREAD SPECTRU`M V. EASTMAN KODAK 2
IT ls ORDERED THAT:
The motion is granted The official revised caption is
reflected above.
FoR THE CoURT
 0 2  /S/ J an Horba1y
Date J an Horbaly
C1erk
cc: Chad Ennis ESq. US C0UR1E£J|FED
’ - - APPEALs me
R. Scott Fe1dmann, Esq_ THE FEDERAL ClRGU1T
John F. SWeeney, Esq. MAR  2011
S19 `
JANHBRBALY
C|.EI£